Citation Nr: 0513356	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-08 187	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for osteoporosis with 
arthritic degeneration of the spine with compression 
fractures L5 or L1 and T11 and T12.

2.  Entitlement to service connection for osteoporosis with 
arthritic degeneration, left hip.

3.  Entitlement to service connection for osteoporosis with 
arthritic degeneration, status post right hip repair.

4.  Entitlement to service connection for Hashimoto's 
thyroidism.

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for diabetes mellitus.

6.  Whether new and material evidence has been received to 
reopen a claim of service connection for epilepsy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from September 1952 
to December 1957.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
rating decision by the RO which denied service connection for 
severe osteoporosis with arthritic degeneration of the left 
hip and spine, compression fracture L5 or L1 and T11 and T12, 
and right hip status post repair.  In that same decision, the 
RO denied service connection for Hashimoto's thyroidism, as 
well as determined that new and material evidence had not 
been submitted to reopen the claims of service connection for 
diabetes mellitus and epilepsy.

In December 2003, the veteran testified before the 
undersigned Veterans Law Judge.  In July 2004, the Board 
remanded the claims to the Agency of Original Jurisdiction 
for additional development.




FINDINGS OF FACT

1.  There is no competent medical evidence linking 
osteoporosis with arthritic degeneration of the spine with 
compression fractures L5 or L1 and T11 and T12; osteoporosis 
with arthritis degeneration, left hip; and/or osteoporosis 
with arthritic degeneration, status post right hip repair to 
service.

2.  There is no competent medical evidence showing that 
osteoporosis with arthritic degeneration of the spine with 
compression fractures L5 or L1 and T11 and T12, osteoporosis 
with arthritis degeneration, left hip, and/or osteoporosis 
with arthritic degeneration, status post right hip repair 
were diagnosed within one year following the veteran's 
discharge from service.

3.  There is no competent medical evidence linking the 
veteran's Hashimoto's thyroidism to service.

4.  In April 1976, the Board denied the claim of service 
connection for diabetes mellitus stating that the condition 
was not incurred in or aggravated by service.

5.  In a May 1979 decision, the Board determined that the 
1976 decision was consistent with and well supported by the 
evidence then of record and that the additional evidence did 
not established the presence of diabetes during service, at 
the time separation or within the presumptive year 
thereafter.  In that same decision, the Board denied service 
connection for epilepsy.

6.  The evidence submitted since the final May 1979 Board 
decision is cumulative or redundant of evidence previously 
considered, and it does not raise a reasonable possibility of 
substantiating the claims for service connection for diabetes 
mellitus and epilepsy.




CONCLUSIONS OF LAW

1.  Osteoporosis with arthritic degeneration of the spine 
with compression fractures L5 or L1 and T11 and T12; 
osteoporosis with arthritic degeneration, left hip; and 
osteoporosis with arthritic degeneration, status post right 
hip repair were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2004).

2.  Hashimoto's thyroidism was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

3.  The veteran has not submitted new and material evidence 
since the final Board decision in May 1979 and thus the 
claims of service connection for diabetes mellitus and 
epilepsy may not be reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed October 2002 rating decision; a March 
2003 statement of the case; and a supplemental statement of 
the case dated in January 2005 that discussed the pertinent 
evidence, and the laws and regulations related to claims on 
appeal.  Moreover, these documents essentially notified them 
of the evidence needed by the veteran to prevail on his 
claims.  

In addition, in an August 2002 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims, 
and offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit additional information to 
the RO.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC and an August 2002 VCAA notice letter 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case this was accomplished

Additionally, a review of the record shows that VA has 
fulfilled its duty to assist the veteran.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports, hospital reports, reports from Social 
Security Administration and VA examination reports.  The 
veteran has not identified any additional evidence pertinent 
to his claim, not already of record and there are no 
additional records to obtain.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

II.  Service Connection

A.  Service connection for osteoporosis with arthritis 
degeneration of the spine with compression fractures L5 or L1 
and T11 and T12, osteoporosis with arthritis degeneration, 
left hip, and for osteoporosis with arthritic degeneration, 
status post right hip repair.

The veteran, in essence, claims that he has osteoporosis and 
osteoarthritis of the back and hips due to service.

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Certain chronic diseases, including arthritis, 
which become manifest to a compensable degree within the year 
after service, will be rebuttably presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records are negative for a 
diagnosis of osteoporosis or osteoarthritis, including of the 
hips or back.  His October 1957 separation examination report 
reveals that his spine and musculoskeletal system were 
normal.  He also had normal lower extremities.  The 
examination report had a category for summary of defects and 
diagnosis.  The examiner, however, did not list any diseases, 
defects or diagnosis under this category.

VA examination reports dated in March 1970, December 1970, 
and November 1973 revealed that the veteran had a normal 
musculoskeletal system.  It was reported that his extremities 
were also normal.  In June 1984, a VA examiner reported that 
the veteran had normal range of motion and function of the 
musculoskeletal system.

In May 1994, the veteran was diagnosed as having 
osteoporosis.  Medical reports show that in July 1998, the 
veteran fractured his right hip during a fall.  He was 
diagnosed as having osteoporosis.  Treatment reports from 
1999 to 2002, including diagnostic studies, reveal that the 
veteran had compression fractures involving lumbar and 
thoracic spine.  Diagnoses for this period also included 
severe osteoporosis, osteoarthritis, and intractable right 
hip pain.

In the instant case, the Board observes that service medical 
records are negative for a diagnosis of osteoporosis, 
osteoarthritis, or of a back or hip disability.  
Additionally, although the veteran carries a current 
diagnosis of osteoarthritis, and osteoporosis, pertaining to 
the back and hip, he has not submitted any evidence linking 
these conditions to an injury or event in service.  At his 
December 2003 Travel Board hearing, he was unable to provide 
a basis for asserting that these conditions were related to 
service.  Competent medical evidence is required to address 
question of medical causation.  Grottveit v. Brown, 5 
Vet.App. 91 (1993).  In this case, there is no competent 
medical evidence of record relating the veteran's 
osteoporosis with degenerative arthritis of the spine with 
compression fractures L5 or L1 and T11 and T12; osteoporosis 
with degenerative arthritis of the left hip; and osteoporosis 
with degenerative arthritis, status post right hip repair to 
service.  Moreover, osteoarthritis was first diagnosed 
several years following service discharge.  Thus, service 
connection is not warranted on a presumptive basis.  See 
38 C.F.R. §§ 3.307, 3.309.  

Given the foregoing, the Board must find that the 
preponderance of the evidence is against the claims; the 
benefit-of-the doubt doctrine is inapplicable and the claims 
of service connection for osteoporosis with arthritis 
degeneration of the spine with compression fractures L5 or L1 
and T11 and T12, osteoporosis with arthritis degeneration, 
left hip, and for osteoporosis with arthritic degeneration, 
status post right hip repair must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board points out that in light of the particular facts in 
this case, to specifically include no evidence of the claimed 
disorders in service and no post-service competent evidence 
that tends to associate such disability to service, the Board 
finds that there is no reasonable possibility that any 
further assistance, including obtaining a medical opinion, 
would aid in substantiating the appellant's claim.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board therefore 
finds that the claim is properly denied on the evidence of 
record.  

B.  Service connection for Hashimoto's thyroidism.

The veteran's service medical records are negative for a 
diagnosed thyroid disorder.  Physical examination in March 
1970 reveals that the veteran had a normal thyroid.  A June 
1984 VA examination report reveals that the veteran's thyroid 
was not enlarged.  The first mention of the veteran having a 
thyroid disorder was in May 1997.  At that time, Dr. Buse 
noted that the veteran reported that he had Hashimoto's 
thyroiditis.  Medical reports from 1998 reveal a diagnosis of 
hypothyroidism.  Medical reports from April 1999 to August 
1999 reveal that the veteran had a 2-year history of 
hypothyroidism and that he was stable on medication.  Medical 
reports from 2001 to 2002 continue to show a diagnosis of 
hypothyroidism.

While the evidence shows that the veteran currently has 
hypothyroidism, there is no competent medical evidence 
linking the condition to service.  The veteran's assertion 
that he has a thyroid condition which is related to service 
cannot be considered competent medical evidence.  As a lay 
person, he lacks the capability to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education.  If the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet.App. 91 (1993).

The Board notes that in August 2002 and July 2004, the 
veteran was requested to supply medical evidence showing that 
his thyroid disorder is due to service.  The veteran has not 
submitted the requested evidence.  The Board observes that 
the veteran's service medical records are negative for a 
diagnosed thyroid disorder and the veteran has not pointed to 
having any symptoms in service regarding a thyroid condition.  
Moreover, the post-service competent evidence does not point 
to this disability as being related to service.  
Consequently, an examination or opinion is not necessary as 
there is no reasonable possibility that such additional 
assistance would substantiate the veteran's claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

III.  Whether new and material evidence has been received to 
reopen the claim of service connection for diabetes mellitus 
and epilepsy, also claimed as a seizure disorder

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Certain chronic diseases, including diabetes 
mellitus and epilepsies, which become manifest to a 
compensable degree within the year after service, will be 
rebuttably presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In February 1971, the RO denied service connection for 
diabetes mellitus.  The RO noted that service medical records 
were negative for a diagnosis of diabetes mellitus and that 
the separation examination showed no abnormalities.  The RO 
continued to deny the claim of service connection for 
diabetes mellitus in October 1974, January 1975, April 1975, 
August 1975 and November 1975, finding that the veteran had 
not submitted new and material evidence.  

In April 1976, the Board denied the claim of service 
connection for diabetes mellitus finding that diabetes 
mellitus was not shown on entrance examination, during 
service or on discharge examination.  The Board noted that 
diabetes mellitus was first diagnosed in 1959.  The Board 
concluded that diabetes mellitus was not incurred in or 
aggravated by service.  In June 1976, the RO denied the claim 
of service connection for diabetes mellitus noting that the 
veteran had not submitted new and material evidence to reopen 
the claim.  In that same decision, the RO denied service 
connection for epilepsy.  The RO stated that service medical 
records did not show treatment or diagnosis of epilepsy.  In 
September 1976 and May 1977, the RO denied the claim of 
service connection for diabetes mellitus finding that new and 
material evidence had not been submitted.  The RO also denied 
the claim of service connection for epilepsy.  

In May 1979, the Board denied the claim of service connection 
for diabetes mellitus stating that the evidence of record did 
not establish a new factual basis warranting modification of 
its previous determination.  In that same decision, the Board 
denied the claim of service connection for epilepsy stating 
that the disability was not found in service or within a year 
following service discharge.  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  The last final denial of the claim of 
service connection for diabetes mellitus and epilepsy was the 
Board's May 1979 decision.  38 U.S.C.A. § 4004 (West 1976).

In July and August 2002, the veteran filed a request to 
reopen claims of service connection for diabetes mellitus and 
epilepsy.  As noted above, where a claim which has been 
finally disallowed, the law and regulations provide that if 
new and material evidence has been presented or secured, the 
claim will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108.  For purposes of this appeal, new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); Evans v. Brown, 9 Vet. 
App. 273 (1996).  The Board notes that the above definition 
of new and material applies to claims filed after August 29, 
2001.  As the veteran's claims were filed in July 2002 and 
August 2002, the new definition applies.  38 C.F.R. § 3.156.  

In Hodge, the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Furthermore, the Court 
has stated that in determining whether the evidence is new 
and material, the credibility of the newly presented evidence 
is to be presumed.  See Kutscherousky v. West, 12 Vet. App. 
369, 371 (1999) (per curiam) (holding that the "presumption 
of credibility" doctrine, as articulated in Evans v. Brown, 
supra, was not altered by the ruling in Hodge, and continues 
to be binding precedent).

In the instant case, the Board must examine whether new and 
material evidence has been received to reopen claims of 
service connection for diabetes mellitus and epilepsy.

As to whether new and material evidence has been received to 
reopen the claim of service connection for diabetes, the 
Board observes that the evidence on file at the time of the 
May 1979 decision included the veteran's service medical 
records.  These records show that in December 1952, the 
veteran complained of having fainting spells which he 
reported having for the last 2 years.  When treated later 
that month, he reported having the fainting spells for the 
past 3 years. The service medical records are negative for a 
diagnosis of diabetes mellitus.  His sugar was reportedly 
negative on urinalysis testing in May 1957 and October 1957.  
Medical reports and statements from the 1970's reveal that 
the veteran was diagnosed as having diabetes mellitus.  The 
reports and medical statements showed that the veteran 
reported a history of developing diabetes mellitus in 
September 1959.  He reported that he had an employment 
physical which revealed sugar in his urine.  He related that 
he was later given a glucose tolerance test in September 1959 
and he was thereafter diagnosed as having diabetes mellitus.  
Statements from the veteran are to the effect that his 
fainting spells in service were manifestations of diabetes.  
He submitted medical statements from Dr. Connell dated in 
1974 and 1975 which attributed the fainting spells in service 
to his diabetes.  

A December 1975 RO hearing transcript reveals the testimony 
of the veteran and Dr. Connell.  The veteran testified that 
he had dizzy spells in service and that he also had dizzy 
spells as a child.  He reported that he was first treated for 
diabetes mellitus in 1959.  Dr. Connell testified that the 
veteran had diabetes before he went into service and that the 
veteran's diabetes mellitus was aggravated in service.  
Additional statements covering the period of 1976 to 1978 
from Dr. Connell were to the effect that the veteran's 
diabetes mellitus was due to service.  Dr. Connell stated 
that the veteran had diabetes mellitus and blackouts since 
1954 and that diabetes mellitus was aggravated by service.  
During a December 1978 RO hearing, the veteran testified that 
the fainting spells in service indicated he had diabetes in 
1952.  

Evidence received subsequent to the May 1979 Board decision 
includes VA examination, hospital, and outpatient treatment 
reports from 1979 to 2002 which reveal that the veteran has 
diabetes mellitus.  This evidence is not new, but rather 
cumulative of evidence of record which showed that the 
veteran had a diagnosis of diabetes mellitus.  Likewise, the 
evidence is not material, as it does not tend to show that 
the diabetes is related to service or was diagnosed within 
one year of the veteran's discharge from service.  The Social 
Security Administration (SSA) records which were associated 
with the claims file in 2004 includes copies of medical 
reports from the 1970's which were considered and rejected at 
the time of the 1979 Board decision.  Consequently, the 
1970's records are not new or material.  The SSA records also 
contain records from the 1980's which continue to show a 
diagnosis of diabetes mellitus.  This evidence is not new as 
it is cumulative of evidence on file at the tine of the final 
1979 Board decision.  This evidence is also not material, as 
it does not show that diabetes mellitus was incurred in 
service or within one year of the veteran's discharge from 
service.  

The additional evidence also consists of an August 2004 
statement from Dr. Livingston.  Dr. Livingston reports that 
the veteran has diabetes.  He states that the veteran had 
episodes of black out spells in service and that he developed 
diabetes at that time.  He stated that the veteran was not 
allowed to re-enlist due to blackouts which were most likely 
due to diabetes mellitus.  Dr. Livingston's statement 
indicating that the veteran developed diabetes in service is 
based solely on the veteran's own self-reported history, 
which has previously been rejected by the Board.  Lay 
assertions, merely transcribed by a medical expert, do not 
amount to new and material evidence.  See Leshore v. Brown, 8 
Vet. App. 406 (1995); see also Reonal v. Brown 5 Vet. App. 
458 (1993) (holding that the presumption of credibility does 
not arise where the factual basis upon which the evidence is 
based is inaccurate).  Because the veteran's own history 
served as the basis of Dr. Livingston's statement regarding 
the onset of the veteran's diabetes, this statement does not 
constitute new and material evidence.

Finally, the veteran has offered his own assertions and 
testimony that his diabetes mellitus began during military 
service, or within a year thereafter.  However, the veteran's 
lay assertions regarding medical causation and etiology do 
not constitute new and material evidence.  Moray v. Brown, 5 
Vet. App. 211,214 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In sum, the veteran has not submitted new and material 
evidence that may be used to reopen his claim for service 
connection for diabetes mellitus.  In the absence of new and 
material evidence, his application to reopen the claim must 
be denied.

The next question to be addressed is whether new and material 
evidence has been received since the May 1979 Board decision 
which determined that epilepsy was not present in service or 
within the year following service discharge.  Evidence on 
file at the time of the May 1979 decision included the 
veteran's service medical records, treatment reports from the 
1970's, medical statements, and assertions by the veteran 
made in written statement and during hearings.  Service 
medical records show that in May 1957, the veteran was struck 
in the head by a baseball.  He was later hospitalized due to 
feelings of weakness and dizziness.  Physical examination was 
generally within normal limits.  The diagnosis was mild brain 
concussion.  Neurological examination in October 1957 was 
negative.  A March 1970 examination report reveals the 
veteran had a normal neurologic system.  A December 1970 VA 
examination report shows that the veteran's neurological 
system was physiological throughout.  No obvious defects of 
the nervous system were reported on a November 1973 VA 
examination report.  

In May 1976, Dr. Connell opined that the veteran's epilepsy 
was caused due to him being struck in the head while in 
service.  In June 1976, Dr. Connell related the veteran's 
epilepsy to service.  Statements from the veteran and his 
employers from the 1970's is to the effect that he had 
blackout spells.  Medical reports from 1976 to 1978 note the 
following diagnoses: seizure disorder, probable partial 
complex seizure disorder, and epilepsy, manifested by complex 
partial seizures.  Prior to the 1979 Board decision, the 
veteran asserted in written correspondences and during a RO 
hearing that his head injury in service caused his epilepsy.

Evidence received since the May 1979 Board decision includes 
additional medical reports and assertions by the veteran.  
Records from SSA were received in 2004.  These records 
included a September 1983 hospital discharge report which 
shows that the veteran reported a history of blackout spells 
that date back to the early 1950's while he was in the 
service.  Probable partial complex seizure disorder was 
diagnosed.  The SSA noted that the veteran had a diagnosis of 
generalized convulsive epilepsy.  The additional evidence 
also includes a June 1984 VA examination report which reveals 
a diagnosis of epilepsy.  The examiner stated that the 
episodes of loss of consciousness can be either related to 
seizures or related to blood sugar alternating due to 
diabetes.  The examiner stated that he could not tell on a 
historical basis.  A hospital discharge summary covering the 
period of August 1984 to September 1984 reveals that the 
veteran was hospitalized for observation of his seizure 
disorder.  During the hospitalization no seizure disorder was 
found and neurological diagnostic testing was normal.  Dr. 
Buse in May 1997 reported that a neurologist stated in the 
1970's that the veteran had partial complex or temporal lobe 
seizure.  A May 2002 medical report shows that the veteran 
denied having any more seizures since 1998.  At that time, 
the physician discontinued the prescribed Dilantin.  The 
medical evidence from 1983 to 2002 referencing a diagnosis of 
epilepsy and a seizure disorder is not new.  At the time of 
the May 1979 decision, the Board considered evidence showing 
that the veteran had epilepsy and a seizure disorder.  
Moreover, the evidence is not material.  In this respect, 
none of the additional medical reports links current epilepsy 
to service or show that epilepsy was diagnosed within one 
year of service discharge.  

In an August 2004 statement, T. Livingston, M.D. related that 
the veteran had blackouts when his blood sugar fell below a 
certain level.  He noted that the veteran reported having 
blackout episodes while in service.  Dr. Livingston reported 
that the veteran was denied the ability to reenlist due to 
blackouts.  This medical statement although new is not 
material.  Dr. Livingston appears to merely report the 
history as given by the veteran.  As such, his statement is 
not competent medical evidence of a nexus between any current 
seizure disorder/epilepsy and service.  As stated previously, 
lay assertions, merely transcribed by a medical expert, do 
not amount to new and material evidence.  See Leshore v. 
Brown, 8 Vet. App. 406 (1995); see also Reonal v. Brown 5 
Vet. App. 458 (1993).  Because the veteran's own history 
served as the basis of Dr.Livingston's statement regarding 
the onset of the veteran's blackouts, this statement does not 
constitute new and material evidence to reopen the claim of 
service connection for epilepsy.

Moreover, the veteran's statements and testimony to the 
effect that he currently has a seizure disorder/epilepsy 
which is due to service are neither new nor material.  This 
assertion is duplicate of arguments previously of record at 
the time of the May 1979 decision.  Further, his assertion is 
not material because, as a lay person, he is not competent to 
offer opinions regarding medical diagnosis or causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Hasty v. 
Brown, 13 Vet. App. 230 (1999).  

As new and material evidence has not been received to reopen 
the claim of service connection for epilepsy, the claim must 
be denied.




ORDER

Service connection for osteoporosis with arthritic 
degeneration of the spine with compression fractures L5 or L1 
and T11 and T12 is denied.

Service connection for osteoporosis with arthritic 
degeneration, left hip is denied.

Service connection for osteoporosis with arthritic 
degeneration, status post right hip repair is denied.

Service connection for Hashimoto's thyroidism is denied.

As new and material evidence has not been received to reopen 
the claim of service connection for diabetes mellitus, the 
claim of service connection remains denied.

As new and material evidence has not been received to reopen 
the claim of service connection for epilepsy, the claim of 
service connection remains denied.



	                     
______________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


